THE ATroRNEY GENERAL

OF TEXAS
AUs'nN. ms _

 

3 ve mvvvstkm hamm
m;vaave::ae¢vaeaaeiei s
Aut.!.n,_'e'.'u#¢

le._\*z_ ` twme 0'-6231.
' -' _Rp:émm£wt¢voerdot

 

Fodga Rorull H. votkido. vial 2

dealing with the continuing and annum it
textbook common and hon followed m provisions
in vernon M. H¢'»viood statuth

"'£‘he first provision in the mich
mich the '.'-t..:t.e Board or I£dueetioo has construed in
tim post on o proced\n~o for assuming books 111 adop-
ticm, 1a as follows

**Provided that manner the ~
contractu- oupo]ring hooks amos to
mow the confront on am tom tom
o period at not loan than two ours w
more than siz, the of tith
olen tow too !."t.ete of muection)
shallgivo;o'od'ersoostomdtorottha
many holding the moot if they shell
thmby secure la good ar bitter md 615

mohrx'aki_nza arrow

ii

 

l o
"‘mo second prmnm‘r¢ddsa__

"m~ma¢a tanner
_ _ jenningser ¢_n_a»_ez,¢ ow€¢

 
  

or offer for the
mut thv admin
vtm dor than

ti;-ot,vwood orthirdrurv nation
aviavtooai.ngootoeeotlremvoirormh

wage doran z‘:. 'votoinc_, post 3

wokooohminotcadcrnantingthanmqt
'_ tha expiration ct tha original contract, nt
the expiration oct acid the Cmv~
alan shell then who n _ct for a text-
hoch on the s=u’ojact.‘

"?omorly, than a contract aaa about to
sandra the F-*tat.c va:',.~orc*. cf taxation van rcculrcd first
to ascertain the candor ct hooks on hand, the aatimdtcd
mar that would bc rcqoircd in addition to thoac on
hand to maple the school xiv-cda natl l tilch clrcadr on
handnculdbcuccdup. mowtbcoocyacr,tno

arc, cr avco mac youn, is c lnrganosbaro¢' thc
sara in good ccndltlcn. man thc Hcard could
tim out tran the publisher maher the connor mold
asarco tc contend thc contract to furnish such hooks an '
moldbcnacdcdtcoccopthacldonccndmtoha co-
tmthd coat ct than additional how would bc. lt
thc hard, with that informant thcu§st it nco-la ha
.cccncniccl tc…dt.hccontract, italcxtatch
".'.l¥cbddcmccnlladt¢r. 1

--"mttrthc“caztthooghtccchnccurcl

 

l'\n:»`n:,¢t"l bca bn ccccoalccl, than bids warn called _¢i°¥ °‘,\

 

m _ror-. that ammc,and _ _ 1 a_
'. that in, thc ma ot;‘:.nc“_;:a.nd‘ connicth
durand includngthc oct ct a colt thor
`m¢:d ¢~Bo:§“ aa a “mrma,:at?:v;”mmg m
a cut ct omaha

,¢#$I`

‘ a "llco, ratch to tha atlanta
drawn condition meat thc cataract udall bn
*tornper£cdctnctca - ;
' ,_ 1 lt wouldn as '
1 1 n cornell give waterman to ;*=
for § the mar naming the contract it
dac;l".` thereby accord an hcakan a
lamar vice than § making c ' ar contract.*

~ f "Yno will recall that mich BM
harland €>‘tototcc nance this provisions *Prcoldad
that m warthch shall ha adopted until it hac hand
rand command annotated § ct least c mjmitr
ct thc omissions chcc, it mut be vary alcoa
mt mar too tia-ot proviso motich herniated-voa
tha wm in required , that ia, the moore arc rc-
-qulrad to amino thc boom uttered to ccc thair
comparative writs cna qr_a acquired tc compare
prices cr the hcclcn.

 
 
  

 
 
 

range aaron H. canton I‘aaa h _ l § `

".Hut, in the candid proviso there in
no requirement ct em_lning hooks an to their mrits.
lt ia tha c the total coot, raqclrad to one op
tha bndkz on \ né 'ln£t§nd of wanting the name at
the expiration of the original con tract.' men too
thin crt-anelm'i cna nn, at `z:n€~.t, for only t£.u‘nn ycra~:n.

1¢¢'-8¢

- under the first promise in Articln 25142, quoted
b{bynu nn think the j-.-‘ooy»d -of transaction would advertise for bids,
o orter there would bn nn books with which to norman tha books

la noe. there would be no my ct naming that the books in usc
- arc ca good or better cr that tha price was lower or higher than
othara for which a .*diftarant contrnnt" could no mdc. lear first
quorum in answered i:,.- inc ,¢rtlrmvtivn, provided ana xo-oalcnction,
cr notice to blddarc, la published in uncommon with tva require-
mt ct article 231,6, varnozz'o noticed St.n.t,utaa.

_. _' - fha noonan p.-mldh austad by yong in a££¢ct -

. n m exception w nw newman than mine ca undue toy
§obllnhud. lt the ncord ct annexation hac obtained trcn._.tha state
_nparintandnnt tha number ct needle books than arc nn hand

andthamznbarthatnculd buraz;oirad to uu=~'- tro mcdan§_tha_.

m c laundromatch months mix ..
third yca

   
 
   

    

." » -v cf-_mclz tent tath thi"nn
tha. . -. at tha..:?tmta duringthc tlrct, second me , ,
perind,'md it lt appears to tha Bcard that lt will ha nominal

h n

* - to dc so, it nor contract with tha publiaha'r to furnish am hooks

' during-said tlnat, cannon ar third star period with a riot ct
'n.cln£tna cntira-au, ly or hooks cohan instanter notingth
count tva cxplra nn ct tba original ccntract, lt thin ccn-

"traat tc mann tha original contract tnc' cna, two cr throc
para isaacs sixty dep macon prior tc_tha =Gatnhar mm
ct the heard lt could bc c caselaw thing to advertise for bids
on tha bonknlnclnd_ad ln' conn entanch onctract. 1 lt would -
midland publishers who would admit .'bidc,_ nader-both admit
mla-n ann otherwise comply with tva law m than would
ha nc noonan to obtain a contract. ~Undar won circumstancac,
you are advice-d that no notion to bi.ddara should ha publishid,
ma thc heard my cztand or cautious existing contracts without ..
calling mr didn -

opinion Ho, 0-5!»?? la wound to the extent winston

hcraln. -

lam vary truly
SJ_FHEM HU`F'. 28, ISM¢ afi‘l‘@m:§-"!’ m !¥ TEX&B
/a‘_/ Grnvcr 'Bnllwn __ - ‘ 7
MTQM- manna on came - n ‘/a/ c. F-.- dram-

cm:rn¢;lrn can-mom orman camm-
' BY{ G?z;l?», G_ .